Citation Nr: 0721559	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  06-08 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for a service-
connected left knee disability, currently evaluated as 20 
percent disabling. 

2.  Entitlement to service connection for a right knee 
disability, claimed as secondary to a service-connected left 
knee disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from January 1980 to June 1988.  

In November 1988, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado granted the 
veteran's claim of entitlement to service connection for a 
left knee disability.  A 10 percent disability rating was 
assigned.
The assigned disability rating was increased to 20 percent in 
a March 2000 RO rating decision.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision by the RO 
which denied the veteran's claims of entitlement to an 
increased rating for the service-connected left knee 
disability and entitlement to service connection for a right 
knee disability, claimed as secondary to the service-
connected left knee disability. 

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action on his part is required.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further procedural and evidentiary 
development.  


Reasons for remand

VCAA notice

Although the RO sent the veteran a notice letter in October 
2004, that letter did not inform the veteran of what evidence 
is necessary to substantiate his claims.  
See 38 U.S.C.A. § 5103 (West 2002).  

The Board notes that another VCAA notice letter was sent on 
March 16, 2006 which was similarly deficient.  In particular, 
the veteran was informed that evidence was required  that the 
right knee condition "existed from military service to the 
present time".  This was erroneous, since the veteran is 
seeking service connection for the right knee disability on a 
secondary basis, not a direct basis.   

If, as here, there is a procedural defect with respect to the 
notice required under the VCAA, this may not be cured by the 
Board.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board 
therefore must remand the case to the agency of original 
jurisdiction because the record does not show that the 
veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.  Any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial.  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007). 

Medical examination 

The veteran was most recently afforded a VA examination in 
January 2005.  In his May 2005 notice of disagreement the 
veteran alleges that the arthritis in his left knee has 
worsened.  
The United States Court of Appeals for Veterans Claims has 
held that where the veteran claims that a disability is worse 
than when originally rated, and the available evidence is too 
old to adequately evaluate the current state of the 
condition, VA must provide a new examination.  See Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); see also Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991) [where the record does 
not adequately reveal the current state of the claimant's 
disability, a VA examination must be conducted].  Since the 
veteran has alleged that his disability has increased in 
severity since his last examination and that the evidence 
does not adequately address the current state of his service-
connected disability, the Board finds that an additional 
examination is necessary. 

Accordingly, the case is REMANDED for the following action:

1. VBA should contact the veteran and ask 
that he identify any recent medical 
examination, hospitalization or treatment 
records pertaining to his left or right 
knee disabilities.  Any records so 
identified and obtained should be 
associated with the veteran's VA claims 
folder.  

2.  VBA should make arrangements for the 
veteran to be examined for the purpose of 
addressing the current severity of his 
left knee disability.  A report should be 
prepared and associated with the veteran's 
VA claims folder.

3.  VBA should then readjudicate the 
veteran's claim of entitlement to an 
increased disability rating for a left 
knee disability and entitlement to service 
connection for a right knee disability, 
claimed as secondary to his service-
connected left knee disability.  With 
respect to the service-connected left knee 
disability, consideration should be given 
to the provisions of 38 C.F.R. § 4.25 and 
VAOPGCPREC 23-97 (July 1, 1997) and 
VAOPGCPREC 09-98 (August 14, 1998).  If 
the benefits sought on appeal remain 
denied, VBA should provide the veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board must 
be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



